PROTOCOLE D’ACCORD

ENTRE
LE GOUVERNEMENT DE LA REPUBLIQUE DU MALI
Et
PAPILLON RESOURCES LIMITED (PAPILLON)

PORTANT SUR

LE RACCORDEMENT DU PROJET MINIER DE FEKOLA AU
RESEAU ELECTRIQUE DE L’ETAT DU MALI

Rev 2

SR
Protocole d'accord MEE-PAPILLON-15 juillet 2014 Page 1
PROTOCOLE D’ACCORD

Ce Protocole d’Accord est intervenu entre :

-le Gouvernement de la République du Mali, représenté par Monsieur Makan Aliou
TOUNKARA, Ministre de l'Energie et de l'Eau (Adresse : Ministère de l'Energie et
de l’Eau, Cité Administrative, Bâtiment 11, Bamako, Mali)

D'UNE PART

Et

-PAPILLON RESOURCES LIMITED, une société australienne enregistrée au
Registre des sociétés commerciales australiennes sous le numéro ABN
96 119 655 891, dont l’acronyme est PAPILLON, et dont le siège social est sis à Level
11, BGC Centre, 28 The Esplanade, Perth, WA, 6000, Australia, représentée par son
Président (Chief Executive Officer (CEO)) Monsieur Mark CONNELLY, ci-après
désignée « PAPILLON » ;

Et

-La Société d'Exploitation [...]

ci-après désignée « Société d'Exploitation »

D'AUTRE PART.

(Ci après collectivement désignées, les « Parties » et, chacune une « Partie »)

UN
Protocole d'accord MEE-PAPILLON-15 juillet 2014 Page2
Les Parties ayant considéré ce qui suit :

(1) PAPILLON contrôle la société SONGHOI RESOURCES SARL, une société à
responsabilité limitée immatriculée selon les lois de la République du Mali, avec
un capital social de 4,000,000 FCFA, enregistrée sous le numéro RCCM
MA.BKO.2006.B.4159, ayant son siège social à Cité sans fil, Quartier TSF-Rue
553, Porte 281, Bamako, Mali ; il a été transféré à cette société la Convention
d’Etablissement du 25 février 2004, pour l’exploration et l’exploitation de l’or et
des substances minérales du Groupe 2, telles que définies par la législation
minière du Mali, dans le périmètre minier de Médinandi, Cercle de Kéniéba,
Région de Kayes au Mali (la « Convention d’Etablissement Médinandi »), et
il a été attribué à cette même société un permis d’exploitation pour l'or, couvrant
le même périmètre de Médinandi-Cercle de Kéniéba (le «Permis
d'Exploitation Médinandi ») aux termes de la Convention d’Etablissement
Médinandi et du Décret du Premier Ministre No.2014-0070 / PM-RM daté du 13
février 2014.

(2) En conformité avec l’article 65 du Code Minier du Mali, une nouvelle société
d'exploitation (la « Société d’Exploitation ») doit être enregistrée afin de
développer le Projet Minier Aurifère de Fékola dans le même périmètre de
Fékola-Médinandi ; dès son établissement, cette société sera détenue
conjointement par l'Etat du Mali et une société entièrement détenue et
entièrement contrôlée par PAPILLON.

(3) Les parties reconnaissent que l’investissement nécessaire pour connecter la Mine
d'Or de Fékola au réseau public électrique du Mali sera fait pour le bénéfice de
toutes les parties impliquées:

(4) L'exploitation de la Mine d’Or de Fékola ne peut être envisagée qu'avec la
disponibilité d’une source d’énergie provenant du réseau pubhc électrique
Malien à un prix acceptable pour PAPILLON ;

(5) Le Gouvernement de la République du Mali a adopté un Schéma Directeur de
raccordement d’unités minières et métallurgiques consistant en la réalisation
d’une ligne 225 kV Kayes-Diamou-Sadiola-Loulo-Manantali et des postes haute
tension 225/33 kV à Diamou et 225/33/6.6 KV à Sadiola ;

(6) PAPILLON a exprimé un intérêt manifeste pour un projet qui consisterait en la
réalisation d’infrastructures électriques pour le raccordement du Projet Minier
Aurifère de Fékola aux réseaux électriques exploités par EDM-SA et la SOGEM
dans la région de Kayes suivant le plan de développement du réseau de transport
électrique élaboré par le Ministère de l’Energie et de l’Eau ;

(7) Les Parties reconnaissent la nécessité de maintenir l’équilibre financier du
secteur de l’énergie :

RE
Protocole d'accord MEE-PAPILLON-15 juillet 2014 Page 3
Les Parties conviennent de ce qui suit :

Article 1 : Objet du Protocole d’Accord

Ce Protocole d’Accord a pour objet de définir les conditions techniques, financières et
juridiques du Projet de raccordement du Projet Minier Aurifère de Fékola avec le
réseau électrique exploité par EDM-SA et la SOGEM.

. AE
Article 2 : Engagements du Gouvernement de la République du Mali TEEN
CR

2.1 Le Gouvernement de la République du Mali convient de garantir la fourniture par 7
EDM-SA de l'électricité au Projet Minier Aurifère de Fékola à partir du réseau
électrique interconnecté exploité par EDM-SA et SOGEM pour une demande de
puissance de 21.3 MW. 4\L À GW

2.2 L'énergie électrique sera vendue à PAPILLON et à la Société d'Exploitation à un
tarif moyen de 70 FCFA/kWh, lequel tarif sera inclusif de toutes charges de
transmission ou distribution et ne sera assujetti à aucune charge, taxe ou
prélèvement autre que la Taxe sur la Valeur Ajoutée (TVA), pendant les dix (10)
premières années d’exploitation du Projet Minier Aurifère de Fékola.

Les niveaux et conditions d’application de ce tarif seront définis par la Commission
de Régulation de l’Eau et de l’Electricité (CREE).

2.3 Le Gouvernement de la République du Mali prendra les dispositions nécessaires
pour faciliter la construction des lignes de transmission et des postes de
transformation haute tension associés notamment la mise à dispositions des sites
des postes et la déclaration d’utilité publique des emprises du projet.

2.4Le Gouvernement de la République du Mali prendra les dispositions nécessaires
pour qu’un Accord de Fourniture et d’Achat d’Electricité soit signé entre EDM-SA
et PAPILLON et la Société d'Exploitation. Ce Contrat définira les termes et
conditions techniques, juridiques et financières de fourniture et d’achat de
l'électricité.

2.5 Si, dans le cadre d’une privatisation, déréglementation ou restructuration du Réseau
Electrique National Malien, ou pour d’autres raisons, les infrastructures de
transmission et distribution électrique devaient être séparées des infrastructures de
production électrique, alors le Gouvernement de la République du Mali, EDM SA
ou tout autre opérateur de transmission et de distribution qui pourrait se substituer à
EDM SA, devront prendre toutes les mesures appropriées pour assurer à
PAPILLON et à la Société d'Exploitation le bénéfice de la continuité de son accès
à l'énergie électrique pour la puissance maximale et la consommation annuelle en
énergie électrique définies dans le Contrat de Fourniture et d’Achat d’Energie
électrique, et pour le tarif défini à l’article 2.2 ci-dessus.

nn
Protocole d'accord MEE-PAPILLON-15 juillet 2014 Page 4
2.6Si les Conseils d'Administration de PAPILLON et de la Société d'Exploitation
décident de mettre en œuvre le Projet conformément au présent Protocole, et
notifient cette résolution au Gouvernement de la République du Mali, alors le
Gouvernement de la République du Mali devra accorder à PAPILLON et à la
Société d'Exploitation toutes les autorisations, servitudes et tous les permis
nécessaires pour le raccordement du Projet Minier Aurifère de Fékola au réseau
électrique exploité par EDM SA et SOGEM.

2.7 Le Gouvernement de la République du Mali reconnaît le caractère spécial du Projet
et autorise sa réalisation à titre privé par PAPILLON et la Société d'Exploitation,
sous réserve du strict respect des normes techniques y afférentes et approuvées
dans le cadre du présent protocole.

2.8Le Gouvernement de la République du Mali accordera des avantages fiscaux et
exemptions d'impôts et droits de douane pour la réalisation de ce projet de
raccordement, à PAPILLON, la Société d’Exploitation et tous les consultants,
contractants et sous-traitants engagés par PAPILLON et la Société d'Exploitation
dans le cadre du Projet, en conformité avec les exemptions d’impôts et de droits de
douane prévus par la Convention d’Etablissement Médinandi.
Ces avantages feront l’objet d’ un Avenant à cette Convention d’Etablissement.

2.9Le Gouvernement de la République du Mali accordera expressément à
PAPILLON et à la Société d'Exploitation la permission de rapporter dans ses livres
de comptes la totalité des coûts, dépenses et sommes investies pour le financement,
l'acquisition, et la construction de tous les éléments d’infrastructure, y compris les
coûts et dépenses qui peuvent être liés à l’infrastructure transférée à l’Etat du Mali
et aux actifs non-amortissables, sous la forme de coûts d’exploitation et
développement éligibles à capitalisation et amortissement en conformité avec la
Convention d’Etablissement Médinandi.

Les modalités pratiques de mise en œuvre de ce régime d’amortissement seront
définies par l° Avenant mentionné à l’article 2.8 ci-dessus.

Article 3 : Engagements de PAPILLON et de la Société d'Exploitation

Sous réserve de l’approbation préalable du Projet par les Conseils d’Administration de
PAPILLON et de la Société d'Exploitation, conformément à leurs Statuts, au Contrat
d’Achat et Fourniture d’Electricité et au Contrat de Mise en Œuvre requis par ce
Projet, PAPILLON et la Société d'Exploitation conviennent de ce qui suit :

3.1. PAPILLON et la Société d'Exploitation s’engagent à réaliser le raccordement
du Projet Minier Aurifère de Fékola aux réseaux électriques exploités par
EDM-SA et la SOGEM.

3.2 PAPILLON et la Société d'Exploitation s'engagent à financer les coûts de
l’Etudes d’Impact Environnemental et Social, des Etudes d’Ingéniérie et
Conception, et des travaux de construction requis pour le raccordement du

1
Protocole d'accord MEE-PAPILLON-15 juillet 2014 Pages
Projet Minier Aurifère de Fékola, et conviennent de transférer gratuitement tous
les ouvrages situés en amont du point de livraison à l'Etat du Mali, dès
l'achèvement des travaux, en conformité avec le Contrat de Mise en Œuvre du
Projet ; l'Etat du Mali s’assurera de leur maintenance par EDM-SA et la
SOGEM.

3.3 PAPILLON et la Société d'Exploitation s’engagent à prendre en charge le coût
des indemnisations des personnes de droit privé situées dans le corridor du
Projet. directement impactées par le Projet de raccordement et éligibles à une
compensation suivant l’Etude EIES et la réglementation en vigueur au Mali.

3.4 PAPILLON et la Société d'Exploitation s'engagent à fournir la liste des
équipements devant bénéficier des avantages fiscaux et douaniers qui seront
utilisés pour le raccordement du Projet Minier Aurifère de Fékola.

Article 4 : Autres dispositions

4.1 Chacune des Parties s'engage à exécuter ses obligations respectives, sauf en cas
de force majeure, telle que définie dans la Convention d’Etablissement
Médinandi, en vertu de cet Accord, et rien ne saurait par la présente, constituer
une renonciation ou une limitation de l’une quelconque de leurs droits ou
obligations dont il est fait état dans la Convention d’Etablissement Médinandi.

4.2 Ce Protocole d’Accord entre en vigueur à partir de sa date de signature.

4.3 Ce Protocole d’Accord est conclu pour une durée de dix (10) ans. Les Parties se
retrouveront périodiquement chaque deux (2) ans, à partir de la date d’effet de
ce document, ou à la demande expresse d’une des Parties, afin d’évaluer ledit
Protocole, et apporter, si nécessaire, les modifications indispensables convenues
d’accord parties, y compris pour toute cession ou transfert de ce Protocole à un
tiers, lequel transfert requiert le consentement mutuel des Parties.

44. Ce Protocole peut être résilié d'accord commun des parties, ou en cas de non
respect de l’engagement d’une Partie et sur demande de l’autre Partie.

4.5 Ce Protocole d’Accord sera régi par et interprété selon les lois de la République
du Mali.

4.6 Tout litige découlant de l’exécution et/ou de l’interprétation de ce Protocole
d’Accord doit être résolu à l’amiable, dans les trois (3) mois qui suivent la date
de notification du litige par une Partie à l’autre Partie.

A défaut d’accord amiable pendant ce délai de trois mois, le litige sera soumis à
la CREE pour conciliation ; la CREE disposera de trois (3) mois pour réaliser
cette conciliation avec succès à compter de sa saisine.

|
Protocole d'accord MEE-PAPILLON-15 juillet 2014 Page 6

En cas d’échec de la procédure de conciliation par la CREE, le litige sera
soumis aux procédures de résolution des différends définies dans la Convention
d’Etablissement Médinandi.

4.7 Ce Protocole d’Accord est signé en SEPT (7) EXEMPLAIRES ORIGINAUX
en langue française, laquelle constitue la langue de la convention.

4.8 Les documents suivants forment les Annexes incorporées à ce Protocole
d’Accord et font partie de ce Protocole d’Accord :

Annexe À : Définitions et interprétation

Annexe B : Diagramme Technique

EU
Protocole d'accord MEE-PAPILLON-15 juillet 2014 Page7
ANNEXE A-DÉFINITIONS ET INTERPRÉTATION Rev2

1.

Dans le présent protocole, les mots et expressions qui suivent ont les significations suivantes :

1) « Ligne de transmission 225 KV » signifie une ligne électrique conçue pour permettre le
transport d'une puissance de 225 kV ;

2) « Corridor » signifie la zone réservée à la construction, l'exploitation et la maintenance
de l'infrastructure électrique et l'équipement requis pour faire fonctionner les lignes de
transport et tous les postes de transformation ;

3) «Date de Signature » désigne la date à laquelle le présent Protocole d'Accord est
signé par chacune des parties ;

4) «Différend» signifie tout différend, litige ou réclamation découlant de, ou lié au présent
Protocole d'Accord;

5) «Document» signifie le présent Protocole d'Accord et ses annexes, tel que complété,
amendé, varié ou modifié de temps à autre;

6) « Étude EIES » une étude des impacts environnementaux et sociaux prévus par le Projet
de Connexion de Fékola au réseau proposé ;

7) «Étude E & D» signifie une étude prescrivant la conception technique du projet de

connexion de Fékola au réseau proposé ; }
Prop dla cenkvole

8) “Poste Manantali " signifie le poste de 225 KV exploité à Manantali;

9) « Poste Fékola EDM SA » signifie le nouveau poste de 2258kV qui doit être établi par

Papillon / la Société d'Exploitation, et exploité par EDM SA dans les environs de l'usine
d'or de Fékola conformément aux termes du présent Protocole d'Accord et à l'étude E &
D;

10) «Électricité», l'énergie électrique mesurée en KWh:;

11) «Réseau de Transport et de Distribution d'énergie» ou «Réseau électrique» désigne
le réseau électrique interconnecté national du Mali, qui est exploité par la société
ENERGIE DU MALI SA (EDM SA);

12) «Mois» désigne mois calendaires;

13)«Avis» signifie un avis, le consentement, l'autorité, un bon de commande ou une facture
donnée ou établie par une personne en vertu du présent Protocole d'Accord;

14) "Partie" signifie une partie au présent Protocole d'Accord;

15) «Servitude» s'entend de toute servitude, droit de passage, d'un engagement, d'une
garantie ou d'un accord consenti par le Gouvernement de la République du Mali sur ces
superficies terrestres, biens miniers, les terres, les dépendances et les zones faisant
partie de la voie publique où privée, la foresterie, l'eau et le domaine aérien de l'Etat du
Mali, tant à l'intérieur qu'à l'extérieur du permis d'exploitation minière de Medinandi, le cas
échéant, dans le but de la réalisation de l'étude E & D et l'étude EIES, et la construction et
l'exploitation du Projet de Connexion de Fékola au réseau de Fékola conformément à
l'étude E & D, l'étude EIES et tous autres documents approuvés par les Parties;

16) «Contrat de Fourniture et Achat d'Electricité» désigne le contrat de fourniture
d'électricité à convenir entre EDM SA et Papillon / la Société d'Exploitation pour la
fourniture d'électricité au Projet Minier Aurifère de Fékola;

17)" Documents du Projet” désigne le présent Protocole d'Accord, l'étude E & D, l'étude
EIES, l'Accord de mise en œuvre du projet, le Contrat de Fourniture et Achat d'Electricité,
et tout autre document ou accord que les parties peuvent conclure;

18) "Accord de mise en œuvre du Projet» désigne l'accord que les parties concluent afin de
compléter le protocole d'accord et documenter les conditions précises dans lesquelles
Papillon / la Société d'Exploitation procédera à la mise en œuvre et au développement du
Projet de Connexion de Fékola au réseau , sous réserve des termes du Protocole
d'Accord, et tout Document du Projet avant la signature de l'Accord de mise en œuvre du
Projet,

19) «Annexe» désigne toute annexe du présent Protocole d'Accord, qui fait partie intégrante
du présent Protocole d'Accord,

20) «Projet de Connexion de Fékola au réseau » désigne le Projet de Connexion du Projet
Minier Aurifère de Fékola avec le Réseau de Transport et de Distribution d'Energie
comprenant le projet de construction des infrastructures suivantes:

1) une ligne de transmission de 225 kV et des installations connexes afin de permettre la
fourniture d'énergie électrique pour le Projet Minier Aurifère de Fékola à partir du poste de
225kV EDM SA Manantali:

2) un poste EDM SA Fékola de 225/11kV adjacent à la Mine d'or de Fékola ;

21)«Convention d'Etablissement de Médinandi» désigne la Convention d'établissement du
25 Février 2004 pour l'exploration et l'exploitation de l'or et des substances minérales du
groupe 2 tel que défini par la législation minière du Mali dans la zone minière de
Médinandi, Cercle de Kéniéba, région de Kayes au Mali, qui a été transférée à Songhoi
Resources SARL par arrêté ministériel n ° 06-2761/MMEE-SG du 13 Novembre 2006 et
devra être transféré à PAPILLON / la Société d'Exploitation;

22)«Mine d'Or de Fékola» désigne la mine d'or située dans la zone du permis d'Exploitation
minière de Médinandi et définie conformément au permis minier de Médinandi et à la
Convention d'Etablissement de Médinandi régissant le Projet Minier Aurifère de Fékola:;

23)« Projet Minier Aurifère de Fékola » désigne le projet d'exploration et d'exploitation
minière principalement situé sur le Permis d'Exploitation minière de Médinandi, y compris
la Mine d'Or de Fékola , en raison duquel Songhoi Resources SARL et la Société
d'Exploitation ont été créées et constituées, et pour l'objet duquel la Convention
d'Etablissement de Médinandi a été convenue;
24) «Permis d'Exploitation minière de Médinandi» désigne le Permis d'Exploitation No

25) « Spél

13/21 accordé par le décret n ° 2014-0070 PM / RM du 13 Février 2014, qui a été accordé
pour l'or et les substances minérales du groupe 2 en ce qui concerne la zone minérale
Médinandi;

ications techniques » signifie les spécifications et normes minimales requises
pour l'étude, la fabrication, le transport, la construction, l'assemblage, les essais et la mise
en service de l'infrastructure (lignes et postes) du Projet de Connexion de Fékola au
réseau.

INTERPRETATION

Dans le présent protocole d'accord, sauf indication contraire rendue nécessaire par le contexte:

L)
2)
3)
4)

7

8)

8)

le singulier comprend le pluriel et vice versa;
l'utilisation d'un genre inclut tous les autres genres;
personne signifie et comprend une personne physique, entreprise ou société;

Le présent protocole d'accord lie chacune des parties et leurs représentants personnels
respectifs, successeurs et ayants droit autorisés. Une référence dans le présent Protocole
d'accord à une Partie signifie et comprend cette partie et ses représentants personnels,
successeurs et ayants droit;

Aucune partie ne renonce à une violation quelconque du présent protocole d'accord par
l'autre Partie à moins que la renonciation ne soit par écrit et signée par la Partie qui accorde
la dérogation. Cette renonciation s'applique uniquement à la violation précisée par écrit et ne
constitue pas une renonciation générale sauf si elle est expressément définie comme une
renonciation générale;

Le présent protocole d'accord constitue l'intégralité de l'accord entre les parties et ainsi que
les termes entiers convenus entre eux et annule et remplace entièrement tout accord
antérieur écrit ou verbal entre les parties en ce qui concerne la fourniture d'électricité, à
l'exception de la Convention d'Etablissement de Médinandi. Les parties conviennent
qu'aucune autre convention, garantie, déclaration ou accord ne s'appliquent à la où aux
transactions contenues dans le présent protocole d'accord en raison d'une promesse ou
déclaration orale, déclaration, garantie, convention où engagement pris ou donné par une
Partie lors de ou avant la signature du présent protocole d'accord, à l'exception de la
Convention d'Etablissement de Médinandi,

les parties conviennent que le présent protocole d'accord ne constitue pas une renonciation
ou une limitation de leurs droits et obligations prévus par les termes de la Convention
d'Etablissement de Médinandi,

Chaque Partie s'engage à signer, réaliser, délivrer, établir tous les documents, les
instruments, les avis, les actes nécessaires ou requis pour mettre en œuvre et donner
pleinement effet aux dispositions et à l'objet du présent protocole d'accord;

Le présent protocole d'accord ne peut être modifié que par un acte écrit signé par chacune
des parties;
10) Les titres contenus dans le présent protocole d'accord, autres que les titres contenus dans
les annexes, sont uniquement donnés pour des raisons de commodité et d'identification des
clauses et n'affectent pas l'interprétation du présent protocole d'accord;

11) si une disposition ou une partie d'une disposition du présent protocole d'accord est ou
devient nulle, invalide ou inapplicable pour une raison quelconque, elle est alors exclue du
présent protocole d'accord, mais le reste du présent protocole d'accord demeure en vigueur
et n'est pas affecté par cette exclusion; et

12) une référence à une loi dans le présent protocole d'accord comprend toutes les
modifications pour le moment en vigueur et toute autre loi adoptée en remplacement et les
règlements, les arrêtés, les ordonnances, les demandes ou autres décrets pour le moment
pris en vertu de cette loi
ANNEXE 2 — DIAGRAMME DE LA LIGNE D’ALIMENTATION

Kayes Kita

? Poste électrique
de Manantali

120 km

225/8%kV
BO4OMVA

Poste électrique
? d'EDM de Fekola à
} l'extérieur de la
: barrière d'entrée

Point de a

At ‘ Limite extérieure
.  !de l'usine de Fekola
Poste électrique de Fekola !

de l’usine sur le site de l'usine

EN FOI DE QUOI, ce Protocole d’Accord a été signé à Bamako en SEPT
EXEMPLAIRES ORIGINAUX, les Parties au Protocole d’Accord ayant apposé leur
signatures au travers de leurs représentants légaux

Pour et au nom du Gouvernement de la République du Mali,
Le Ministre de l’Energie et de l’Eau,

Monsieur Makan Aliou TOUNKARA

Signé le ................................

Pour et au nom de PAPILLON,
Le Président (Chief Executive Officer),

Monsieur Mark CONNELLY

Signé le .........................

Pour et au nom de la Société d'Exploitation
Le Directeur Général

Monsieur ............................

Signé le...............................

|
Protocole d'accord MEE-PAPILLON-15 juillet 2014 Page 8
